PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Nielsen, et al.
Application No. 16/545,439
Filed: 20 Aug 2019
For: CONTROL OF A WIND TURBINE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 11, 2022, to revive the above-identified application.


The petition pursuant to 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on January 11, 2022, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on April 12, 2022.  The Office mailed a Notice of Abandonment on April 28, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount $1200.00; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

It is noted that petitioner has submitted with the instant petition an amendment under 37 CFR 1.312 with the payment of the issue fee.  Accordingly, since the amendment is being filed with the payment of the issue fee this application is being referred to the Examiner via Office of Data Management for consideration of the amendment under 37 CFR 1.312 filed on May 11, 2022.  

The file still does not indicate a change of address has been submitted, as the address given on the petition still differs from the address of record.  However, as informed in the previous decision mailed on March 10, 2022, if appropriate, a change of address should be filed in accordance with MPEP 601.03.  The Office will mail all future correspondence solely to the address of record.  As a result, a courtesy copy will not be mailed to the address on the petition.

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.

The application is being forwarded to the Office of Data Management for further processing.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Gero G. McClellan
	300 North Greene Street
	Suite 2050
	Greensboro, NC 27401